Case 7:21-cv-05430-CS Document1-1 Filed 06/21/21 Page 1 of 17

Exhibit

 

 

 

 
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 2 of 17

a a ke ee tet ee de i efi ee fe a
qa eee —eEeSeEeEeEeES i

NYSCEF Doc. NO."1 RECEIVED, NYSCEF: 08/11/2020
Date. of Filing:
Plaintiff designates
Orange County
as the place-of trial.

The basis of venue-is the
Plaintiff's residence .address..

Newburgh NY 12250.

SUPREME COURT OF THE STATE OF. NEW YORK.

 

COUNTY OF ORANGE
MARYANN COTTO- COLON,
Plaintiff, SUMMONS:
--against- INDEX #,t
WAL-MART REAL ESTATE and
WALMART SUPERCENTER,,
“‘Defendarits. |

 

To the above-naitied-defendant(s):

YOU ARE HEREBY SUMMONED, to answer the complaint in this action and to
serve a copy of your answer, of; if the: complaint is not served with this simmons, to
serve:a notice of appearance, on the plaintiff's attorneys within - 20- days after the
‘sétvice.of this‘summons, exclusive of the day of service.(or within'30 days after the
service is complete if this:sumimons is net personally délivered t6 you within the State of
New York); and in case of your failure-to appear or answer, judgment will be taken
against'you by default for the-relief derianded in the complaint.

SOBO £.S0B0, LLP

 
   

Juhe ~C. M Colthirst, Esq.
Attormeys for Plaintiff
One Dolson Avenue _
Middletown, NY 10940
(845)}343-7626

Dated: July 7A , 2020

Middletown, New York
Defendants’ addresses:, See Complaint

Taf a
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 3 of 17

=o wm asewer « WOW tees ee wr ee wr ee =e es fr he Hy
eee Se eee Eee

NYSCEF DOC. NO. 1 , RECEIVED, NYSCEF: 08/11/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF ORANGE
MARYANN COTTO-COLON,
Plaintiff, ‘YERIFIED _
COMPLAINT
~against-
Index No.:
‘WAL-MART REAL ESTATE ard
WALMART SUPERCENTER
Defendants.
aeons -X

 

Plaintiff, MARYANN COTTO-COLON, by her attorneys, SOBO & .SOBO,.
L.L.P:, as-and for the Verified Complaint, herein alleges the following:

1. That‘at.all times hereinafter’ mentioned, the. plaintiff was-and ‘still is.a resident
of thé: County of Orange, State of New York.

2. That at all times hereinafter mentioned, upon infortnation and belief, the
defendant, WALMART REAL ESTATE, was and still is a domestic -corporation
organized -and existing under-and by virtue of the Laws-of the State of New York.

3. That at all: times.hereinafter mentioned, upon ‘information and ‘belief, the
deferidant, WALMART REAL ESTATE, was and still. is a. foreign corporation duly
auttiorized to:do. business within the State of New York.

4. That at all times: hereinafter mentionéd, upon information arid belief, the
defendant, WALMART REAL: ESTATE, was 4 still is a busitiess entity doing busiriéss
within the-State of New York.

3. That. at all times. hereinafter mentioned, upon information atid belief, the

defendant, WALMART. REAL ESTATE, was the owner of a certain premises located at

> AF a
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 4 of 17

ae i aie aor oo Wl de Oh Dt et od wa a ee Wet ent Rael ds ele ee yf i WF oe aaa ss owe a © 2
SS SS eee eee ae ——

NYSCEF DOC. NO..1  ' RECEIVED, NYSCEF: 08/11/2020

1201 NY-300, Néwburgh, County of Orange, State of New York, known as
“WALMART SUPERCENTER:*

‘6. That at all times hereinafter mentioned, upan information .and belief, the
defendant, WALMART REAL ESTATE, maintained the.aforesaid premises.

7, That at all times. hereinafter mentioned, upon information -and belief, the
defendant, WALMART REAL ESTATE, managed the aforesaid premises.

8, That at all times hereinafter mentioned, upon. information and belief,. the
‘defendant, WALMART REAL ESTATE, controlled the aforesaid premises,

9. That ‘at all times hereinafter mentioned, upon information and belief, the
defendant; WALMART REAL ESTATE; operated thie aforesaid premises.

10. That at all times hereinafter mentioned, upon inforriation and belief, the
defendant, WALMART REAL ESTATE, was-the lessee of the.aforesaid premises.

11. ‘That at all times. hereinafter mentioned, upon. information and belief, the
defeidant, WALMART REAL ESTATE, was. the lessor of the aforesaid premises.

12: That.at all times hereinafter mentioned, upon information and belief, the.
defendant, WALMART REAL ESTATE, was the owner of cértain pariing lot prernisés
located atl201. NY-300, Newburgh, County of ORANGE, State of New York, Known as
WALMART SUPERCENTER.”

‘13. That at all times hereinafter mentioned, upon information and belief, the
defendant, WALMART,REAL ESTATE; maintained the aforesaid parking lot premises.

14. ‘That-at all times: hereinafter mentioned, upon information. and belief, the

defendant, WALMART REAL ESTATE, managed the afotesaid patking-lot premises.

QaAF a
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 5 of 17

ate ind dmt oor 9 NE OS Oa I Te omen wee ww fe ty fw oe ee ee ee |

NYSCEF DOC. NO.'1 RECEIVED, NYSCEF: 08/11/2020

15, That at all timés hereinafter mentioned, upon information and belief, the
defendant, WALMART REAL ESTATE, controlled the aforesaid parking lot premises.

16. That at all times hereinafter mentioned, upon’ information and belief, the
defendant, WALMART REAL. ESTATE, operated the aforesaid parking lot premises.

17, That at all times hereinafter mentioned, upon information and belief, the
defendant, WALMART REAL ESTATE, ‘was ‘the lessee of the aforesaid parking lot
premises.

18. That at all times hereiriafter mentioned, upon information and belief, the:
‘defendant, WALMART REAL ESTATE, was the lessor of the aforesaid parking lot
préinises.

19. That at all times hereinafter mentioned, upon information and. belief, the
defendant, WALMART SUPERCENTER, was and still -is- a domestic corporation
organized and existing under and by virtue of the Laws of the:State of New York.

20: ‘That: at all times. hereinafter mentioned, upon information and belief, the
defendant, WALMART SUPERCENTER, was: aid still is: a foreign corporation duly.
authorized to do busihess within the State of New York,

21. That at all times hereinafter mentioned, upon information and belief, the.
defendant, WALMART SUPERCENTER,. was .and ‘still is ‘a businéss’ entity doing
business.within the State of New. York:

22. That at all times hereinafter mentioned, upon information and belief; the
defendant, WALMART SUPERCENTER, was the owner of a.certain premises. located at
1201 NY-300, Newburgh, County of Orange State of New York, known .as

‘WALMART:SUPERGENTER.

A nf
Case 7:21-cv-05430-CS Document 1- 1 Filed 06/21/21 Page 6 of 17

RF OO OT eel ES Wi ie ee wT et ea oo

1 RECEIVED. NYSCEF: 08/11/2020

NYSCEF DOC. NO.’

 

23. That at all times hereinafter mentioned, upon information and. belief, the
defendant, WALMART SUPERCENTER, mairitained the aforesaid premises.

24. — Thai at all times hereinafter-mentioned, upon information and belief, the.
defendant, WALMART SUPERCENTER, managed the aforesaid premises.

25. That at all times hereinafter mentioned, upon information and belief, the
defendant, WALMART SUPERCENTER, controlled.ttis aforesaid premises.

26. That at all times. hereinafter-mentioned, apon information. and. belief, the
defendant, WALMART SUPERCENTER, operated the aforesaid premises.

27. That at all timés hereinafter meritioned; upon information and belief, the
defendant, WALMART SUPERCENTER, was the lessee of the aforesaid premises.

28. That at all times hefeiviafter mentioned, upon information and belief, the
defendant, WALMART SUPERCENTER; was.the lessot.of the aforesaid premises.

29. That at all times hereinafter mentioned, upon information and. belief, the
defendant, WALMART SUPERCENTER, was. the owner of'a certain parking lot.on.the
premises located at’ 1201 NY-300, Newburgh,.County of Orange; State of New York,
known as WALMART SUPERCENTER.

30. That at all times hereinafter meiitioried, upon inforination and belief, the.
defendant, WALMART. SUPERCENTER, maintained thie aforesaid parking lot premises.

31. | That at all times hereinafter mentioned; upon information and belief, the
defendant; WALMART SUPERCENTER, managed the-aforesaid parking. lot:premises.

32, That at all times hereinafter mentioned, upon information and ‘belief, the

defendant, WALMART SUPERCENTER, controlled the aforesaid parking lot premises.

GS af a
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 7 of 17

an i tee oo er a ee ed de Gs 0 oe aay

NYSCEF DOC. NO. 1 — RECEIVED NYSCEF: 08/11/2020

33. That at all times héreinafter mentioned, upon information and belief, the
deféndant, WALMART SUPERCENTER, operated the.aforesaid parking, lot premises.

34.. That at all times hereinafter mentioned, upon information -and belief, the
defendant, WALMART SUPERCENTER, was the lessee of the. aforesaid parking lot
premises,

35. That at all times hereinafter.mentioned, upon information and belief, the
defendant, WALMART SUPERCENTER, was the lessor of the aforesaid parking lot
prernises.

36. That.at-all times hereinafter mentioned, parking lot, located ori the aforesaid
premises was the’situs of the within. accident.

37. That‘on or about the 11 day of July, 2019, while this plaintiff was lawfully
upon the: aforesaid premises, she was caused to: be. precipitated to the ground, thereby
‘sustaining severe and serious personal injuries.

38: The negligent, wanton, reckless..and careless:acts of the defendants, their
agents, servants and/or employees were a cause of the accident'and resultant injuries,

39. That the defendants, their agerits, servants and/or‘emnployees were negligent;
wanton, reckless. and‘careléss in; among'other things, allowing, causing and/or perinitting
dangerous, hazardous, slippety and/or unsafe conditions to exist on. the aforesaid
premises; the defendants, their agents, servants: and/or employées. were negligent and
reckless in not monitoring, maintaining and cleaning up spills on their premises; in
acting with reckless disregard for the safety of others, and the defendants, their agents,

‘servants and/or émployees were in other ways negligent, wanton, reckless and careless.

EE nf 6
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 8 of 17

ae ake ee or 8 WS Uh RE ee Wi aete wee wwf a af on woe mane ow aoe
7

NYSCEF DOC. NO. 1. ' RECEIVED NYSCEF: 08/11/2020

40. That the defendants, their agents, servants -and/or. employees. had actual
and/or constnictive notice of. the dangerous’ and/or defective. cotiditions in that. the
conditions existed for a:sufficient length..of time prior-to: the: happening of the incident
and in.the exercise of reasonable care, the defendants could have and should: have had
knowledge and notice:thereof and further, the defendants, their agents, servants and/or
employees ¢reated said condition.

41. The limited liability provisions of CPLR 1601 do not apply pursuant to the
‘exceptions of CPLR 1602, including, but not limited to, 1602(2)(iv), 1602(7) and
1602(11).

42: That by reason of the foregoing, this plaintiff was caused to sustain ‘severe
and serious personal injuries fo her mind and body, some of which, upon information and
belief, are._permanent: with permanent effects of pain, disability, disfigurement and loss of
‘body function, Further, this plaintiff was caused. to expend and become obligated for
diveise sums of money for the purpose of obtaining medical care and/or cure in an effort
to alleviate the suffering arid ills sustained as a result of this accident; the plaintiff further
‘was caused to: lose’ substantial periods of time from her normal vocation and activities,
and. upon information and belief, may continue. iri that way itito the future and suffer
similar losses.

43. That by teason of the foregoing, this plaintiff ‘has been damaged ‘ina sum
that exceeds the jurisdictional limits of all lower courts which would otherwise, have
jurisdiction of this matter..

WHEREFORE; plaintiff demands judgment against the:defendants, and-each of

‘them, as follows:

TAF O
Case 7:21-cv-05430-CS Document1-1 Filed 06/21/21 Page 9 of 17

a a atte 2 ee et clvell Rell ie tate eh fin i fe ee ee
° =

NYSCEF DOC. NO. 1° RECEIVED NYSCEF: 08/11/2020

A sum that. exceeds. the. jurisdictional limits of all lower courts which would
otherwise have jurisdiction in this matter, together withthe costs and disbursements of

this action:

DATED: July 24 , 2020
Middletown, New York:

 
 
  
    

Jupé C.M. Colthirst, Esq.
SOBO & SOBO, LLP”
Attomeys:for- Plaintiff
One.Dolson Avenue
Middletown, NY 10940
(845) 343-7626

r-

TO: WALMART REAL ESTATE
Secretary of State

WALMART SUPER CENTER:
Secretary of State

OQ af a
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 10 of 17

oo ate eer Wi @ WS Sh Uae ee re Tw adh hw ee fe ey ff oe oe ate Gus ph et aay

NYSCEF DOC. NO.’1 | RECEIVED. NYSCEF: 08/11/2020

VERIFICATION

STATE OF NEW YORK, COUNTY OF ORANGE SS:

MaryAnn Cotto-Colon; being, duly: sworm says; I ani one of the plaintiffs in the
action herein; I have read the ‘annexed Verified Complaint, know the contents
thereof and the. same are.true to my knowledge, except those matters therein. which
are statéd to be alleged on information and belief, and as to those miatters-I believe

them: to be true.
. . Ly aN e _

Marke: Cotto-Coton

 

Sworm to before me on this

Bon hiiy of Tal ,.2020

NOTARY PUBLIGanessa rR. FRETS
Notary.Public, State ‘of New York
Reg. No: ‘DIFRSGE9928
Qualified in’ ‘Dutchess County
Gommission Expires: 02/24/2023

GaFf a
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 11 of 17

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ORANGE

MARYANN COTTO-COLON,
Plaintiff,

-against-
WAL-MART REAL ESTATE and WALMART SUPERCENTER,

Defendants.

SUMMONS AND VERIFIED COMPLAINT AND NOTICE OF ELECTRONIC
FILING

°

SOBO & SOBO, Lv.

° Attorneys for Plaintiff
One Dolson Avenue
Middletown, New York 10940
(845) 343-7626

Q
S

|S-O80600z08
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 12 of 17

 

WM 20-413 AB
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ORANGE
---X
MARYANN COTTO-COLON, Index No.: EF004275/2020
Plaintiff,
-against- VERIFIED ANSWER
WAL-MART STORES EAST, LP,
Defendant.
wo--e- --- -X

 

The defendant, WAL-MART STORES EAST, LP, by its attorneys, BRODY
O'CONNOR & O'CONNOR, ESQS., answering the Verified Complaint herem states upon
information and belief:
1: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “1” and each and every part thereof.
2: Defendant denies the allegations set forth in paragraph marked “2” and
each and every part thereof.
3: Defendant denies the allegations set forth m paragraph marked “3” except
admits that WAL-MART STORES EAST, LP is a foreign limited partnership registered to
do and doing business in the State of New York.
4: Defendant denies the allegations set forth in paragraph marked “4” except
admits that WAL-MART STORES EAST, LP is a foreign limited partnership registered to
do and doing business in the State of New York.
5: Defendant denies the allegations set forth in paragraph marked “5” and

each and every part thereof.
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 13 of 17

6: Defendant denies the allegation set forth in paragraphs marked “6”, “7” and
“8” and refers all questions of law to the trial court.

7: Defendant denies the allegations set forth in paragraphs marked “9” and
“10” except admits that WAL-MART STORES EAST, LP is the operator of the Newburgh
Walmart store.

8: Defendant denies the allegations set forth in paragraphs marked “11” and
“12” and each and every part thereof.

9: Defendant denies the allegation set forth in paragraphs marked “13”, “14”,
“15” and “16” and refers all questions of law to the trial court.

10: Defendant denies the allegations set forth in paragraph marked “17”
except admits that WAL-MART STORES EAST, LP is a sublessee of that portion of the
premises comprising the Newburgh Walmart store.

11: Defendant denies the allegations set forth in paragraphs marked “18” and
“19” and each and every part thereof.

12: Defendant denies the allegations set forth in paragraph marked “20”
except admits that WAL-MART STORES EAST, LP is a foreign limited partnership
registered to do and doing business in the State of New York.

13: Defendant denies the allegations set forth in paragraph marked “21”
except admits that WAL-MART STORES EAST, LP is a foreign limited partnership
registered to do and doing business in the State of New York.

14: Defendant denies the allegations set forth in paragraph marked “22” and

each and every part thereof.
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 14 of 17

15: Defendant denies the allegation set forth in paragraphs marked “23”, “24”
and “25” and refers all questions of law to the trial court.

16: Defendant denies the allegations set forth in paragraph marked “26”
except admits that WAL-MART STORES EAST, LP is the operator of the Newburgh
Walmart store.

17: Defendant denies the allegations set forth in paragraph marked “27”
except admits that WAL-MART STORES EAST, LP is a sublessee of that portion of the
premises comprising the Newburgh Walmart store.

18: Defendant denies the allegations set forth in paragraphs marked “28” and
“29” and each and every part thereof.

19: Defendant denies the allegation set forth in paragraphs marked “30”, “31”,
“32” and “33” and refers all questions of law to the trial court.

20: Defendant denies the allegations set forth in paragraphs marked “34” and
“35” and each and every part thereof.

21: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “36” and “37” and each and every
part thereof.

22: Defendant denies the allegations set forth in paragraphs marked “38”,
“39” and “40” and each and every part thereof.

23: Defendant denies the allegation set forth in paragraph marked “41” and

refers all questions of law to the trial court.
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 15 of 17

24: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “42” and “43” and each and every
part thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

25: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should
be diminished in the proportion which the culpable conduct and/or contributory negligence
and/or assumption of risk attributable to the plaintiff bears to the culpable conduct and/or
negligence which caused the damages.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

26: In the event that plaintiff recovers judgment against this answering
defendant and it is determined that plaintiffs damages was caused in whole or in part by two
or more joint tortfeasors, then defendant’s liability herein for non-economic loss may not
exceed its equitable share of said damages in accordance with its relative culpability, as
provided by Section 1601 of the CPLR.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

27: Plaintiff's recovery, if any shall be reduced by the amount of any

collateral payments received, in accordance with CPLR Section 4545.

WHEREFORE, defendant, WAL-MART STORES EAST, LP, requests judgment

dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Northport, New York

October 05, 2020
TO:

Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 16 of 17

SOBO & SOBO, LLP
Attorneys for Plaintiff

One Dolson Avenue
Middletown, New York 10940
(845) 343-7626

Yours, etc.

BRODY O'CONNOR & O'CONNOR, ESQS.
Attorneys for Defendant

By:

 

PATRICIA A. O’CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: WM 20-413 AB
Case 7:21-cv-05430-CS Document 1-1 Filed 06/21/21 Page 17 of 17

AFFIRMATION BY ATTORNEY

The undersigned, an attorney admitted to practice m the Courts of the State of
New York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant
has read the foregoing Verified Answer and knows the contents thereof; that the same is true to
the affirmant’s knowledge, except as to the matters therein stated to be alleged on information
and belief; and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and
not by the defendant is that defendant is a foreign limited partnership.

The ground of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations
and conferences has with the defendant.

The undersigned affirms that the foregoing statements are true under the penalties
of perjury.

Dated: Northport, New York
October 05, 2020

 

PATRICIA A, O’>CONNOR
